DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-27 are pending in the instant application. Claims 2, 14, 15, 18, and 23-26 have been cancelled.  Claim 1, 3, 5,16, 17, 19, and 27 have been amended. No claims have been added. The rejection of the pending claims is hereby made final.

Response to Remarks
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the pending claims. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 13, 16, 17, 19, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Davidson (2011/0225079 A1) in view of Fahimi (US 2006/0047529). 
Regarding claim 1, the prior art discloses a computer for providing business-related information to a business entity (see Figure 4 and paragraphs  [0048 and 0085] “system for providing personalized educational material to an end user” for a company), the computer comprising: data input means configured to receive financial data of a business entity (see at least Figure 6, paragraphs [0076,0085, and 0090] “financial information input from employee of a company or other organization or association”), a first computer software algorithmic means configured to process financial data of the business entity (see at least paragraphs [0010 and 0076]), the algorithmic means configured to: (i) identify a one or more financial deficiency of the business entity (see at least paragraphs [0076 and 0085] “deficiencies in financial knowledge base, knowledge issues”), (ii) identify electronic educational material relevant to the identified one or more  financial deficiency  (see at least paragraphs [0064 and 0076]), and (iv) instruct the computer, or a separate computer, to transmit electronic educational material relating to the identified one or more financial deficiencies to a computer of the business entity (see at least Figure 9 and  paragraphs [0076 and 0090] the examiner submits that data transmission is implicit within the disclosure of the prior art). 
	The applied prior art reference Davidson does not appear to explicitly disclose wherein the financial data is associated with a business entity, wherein said entity is a company, and  where two or more financial deficiencies are identified, rank the two or more financial deficiencies according to importance and/or magnitude (iii).  However, Fahimi discloses a practice management consulting system and method wherein educational information is provided to a business entity based on their needs and  where two or more financial deficiencies are identified, rank the two or more financial deficiencies according to importance and/or magnitude (see at least paragraphs [0091-0092] to Fahimi “It will be appreciated that by reviewing the results page, the user can conveniently determine which financial aspects of the user's business practice are performing well, and which are not. Each financial aspect of the business practice listed in the results page can be implemented as a link to educational materials pertaining to the selected financial aspect. As a result of this functionality, the user can conveniently access educational materials to address the particular financial deficiencies in the user's business practice pertaining to financial performance.”).
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the system and method for personalized education, as disclosed by Davidson and the practice management consulting system as taught by Fahimi, as is well understood in the art, in order to enable a user to view deficiencies displayed in accordance to a user defined criteria and provide customized educational information, could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  

Regarding claim 3, the prior art discloses the computer of claim 1 wherein the first computer software algorithmic means is configured to instruct the computer, or a separate computer, to transmit the one or more financial deficiencies identified to the business entity (see at least Figure 9 and  paragraphs [0085 and 0090]). Regarding claim 5, the prior art discloses the computer of claim 1 wherein the first computer software algorithmic means is configured to select one or more electronic educational materials by reference to the one or more deficiencies identified (see at least Figure 9 and  paragraphs [0085 0080 and 0076]). 


Claims 4, 6-12, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (2011/0225079 A1) in view of Fahimi (US 2006/0047529),  and further in view of Examiner’s Official Notice.

Regarding claim 4, the prior art discloses the computer of claim 1 wherein the first computer software algorithmic means is configured to identify more than one financial deficiency (see at least paragraphs [0076 and 0085]).  The prior art does not explicitly disclose wherein the first computer software algorithmic means is configured to rank the deficiencies according to importance and/or magnitude. 
However, ranking information is a well-known operation in the art of finance and information processing.  Such a modification is therefore found to be obvious to try by one of ordinary skill in the art, in order to rank the identified deficiencies in order of importance, and therefore such a combination would have been obvious given the state of the art at the time of filing.
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the system and method for personalized education, as disclosed by Davidson  and Fahimi, and ranking of data, as is well understood in the art, in order to enable a user to view deficiencies displayed in accordance to a user defined criteria could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  

Regarding claim 6, the prior art discloses the computer of claim 1 wherein the data input means is configured to receive data from a plurality of business entities (see at least paragraph [0032]). Regarding claim 7, the prior art discloses the computer of claim 6 comprising data extraction means configured to extract the financial data of similar business entities from the financial data of a plurality of business entities for the purpose of benchmarking (see at least paragraph [0012] “for aggregating and analyzing responses from a plurality of associated users (e.g., employees of a company or other organization). The results of the analyzed responses may be provided to an organization in a variety of useful formats. By capturing user-provided financial wellness information and analyzing it, companies or other organizations may determine how to best design effective and impactful financial education programs for their employees”). Regarding claim 8, the prior art discloses the computer of claim 6 comprising benchmark data calculation means configured to collate the financial data of similar business entities of the plurality of business entities and calculate benchmark financial data (see at least paragraph [0012] “for aggregating and analyzing responses from a plurality of associated users (e.g., employees of a company or other organization). The results of the analyzed responses may be provided to an organization in a variety of useful formats. By capturing user-provided financial wellness information and analyzing it, companies or other organizations may determine how to best design effective and impactful financial education programs for their employees”). Regarding claim 9, the prior art discloses the computer of claim 8 comprising a second computer software algorithmic means configured to compare the financial data of a business entity of the plurality of business entities with the benchmark financial data (see at least paragraph [0011] “providing an end user with an assessment of their financial wellness based on the user's response to a plurality of questions. The assessment may include one or more scores, comparisons to other users, vulnerabilities, and plans for action”). Regarding claim 10, the prior art discloses the computer of claim 9 wherein the output of the second computer software algorithmic means is transmitted to a computer of the business entity of the plurality of business entities (see at least paragraph [0017]). Regarding claim 11, the prior art discloses the computer of claim 9 comprising a third computer software algorithmic means configured to identify a financial deficiency of the business entity of the plurality of business entities by reference to the output of the comparison means (see at least paragraph [0011] “The assessment may include one or more scores, comparisons to other users, vulnerabilities, and plans for action”)
	Regarding claim 12, the prior art discloses the computer of claim 11 comprising a fourth computer software algorithmic means configured to select one or more electronic educational materials by reference to the deficiencies identified by the third computer software algorithmic means (see at least paragraphs [0067, 0075, and 0076]). 

Claims 13, 16-22, and 27 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687